EXHIBIT Consolidated Report to the Financial Community SecondQuarter (Released August 3, 2009)(Unaudited) HIGHLIGHTS After-Tax EPS Variance Analysis 2nd Qtr. 2Q 2008 Basic EPS – GAAP Basis $0.86 Special Items – 2008 0.01 ▪ Normalized non-GAAP* earnings, excluding special items, were $0.87 per share for 2Q 2008 Normalized Earnings – Non-GAAP Basis* $0.87 thesecond quarter of 2009, unchanged from the same period last year. GAAP Ohio Utilities DistributionRate Increase 0.04 earnings for thesecond quarter of 2009 were $1.36 per sharecompared with $0.86 Ohio Delivery Service Improvement Rider 0.05 per share in the prior year. Ohio Transition Cost Recovery Margin (0.15) Generation Gross Margin 0.08 2Q200 9Results vs.2Q2008 O&M Reductions 0.22 Deferred Distribution Costs - OH (2008) (0.08) ▪ Electric distribution deliveries declined 2.5 million megawatt-hours (MWH), or 9%, Pension Costs (0.11) due to the economic downturn and mild weather in the FirstEnergy companies' Depreciation (0.04) service territories. Heating-degree-days were 2% lower than the same period last General Taxes (0.01) year and 10% below normal, while cooling-degree-days were 23% lower than the Investment Income - COLI 0.01 same period last year and 17% lower than normal. Industrial deliveries decreased Other (0.01) 1.9 million MWH, or 21% - primarily related to reduced usage by steel and automotive 2Q 2009 Normalized Earnings - Non-GAAP Basis* $0.87 customers. Commercial deliveries declined 324,000 MWH, or 4%, while residential Special Items - 2009 0.49 deliveries decreased 237,000 MWH, or 3%. Distribution delivery revenues (excluding 2Q 2009 Basic EPS - GAAP Basis $1.36 the impact of the Ohio rate increase not associated with the recovery of date certain distribution-related deferrals and the implementation of the delivery service improvement (DSI) rider) were comparable to the same period last year. The reductions in distribution delivery sales volume were offset by: (1) the recovery of date-certain distribution-related deferrals in Ohio; (2) an increase in rates resulting from the expiration of special contracts in Ohio at the end of 2008 with those customers moving to tariff rates this year; and (3) the implementation of demand-based distribution rates in 2009 for all commercial and industrial customers in Ohio. ▪ The distribution rate increase for the three Ohio utilities increased earnings by $0.04 per share in the second quarter while the implementation of the Ohio DSI rider, effective in April 2009, increased earnings by $0.05 per share. ▪ In accordance with the Ohio Rate Certainty Plan (RCP), recovery of transition revenues for Ohio Edison Company (OE) and The Toledo Edison Company (TE) ended in December 2008, while recovery for The Cleveland Electric Illuminating Company (CEI) will extend through December 2010.Lower transition revenues in the second quarter of 2009 reduced earnings by $0.30 per share.Correspondingly, lower transition cost amortization expense in the second quarter of 2009 increased earnings by $0.15 per share. ▪ Generation gross margin increased earnings by $0.08 per share. Consolidated electric generation sales decreased 3.8 million MWH, or 12%.Retail generation sales decreased 2.2 million MWH, or 9%, while wholesale sales were down 1.6 million MWH, or 28%, compared to the same period last year. (A Summary of Sources of Generation Sales and Power Purchases can be found on page FirstEnergy Solutions Corp. (FES)-supplied generation sales decreased 3.9 million MWH, or 19%.Sales to the retail market declined 2.6 million MWH, or 15%, primarily due to reduced industrial usage and FES supplying approximately 84% of the Ohio retail load in the second quarter of 2009 compared to nearly 100% of the Ohio load in the same period last year.FES-supplied wholesale electricity sales decreased 1.3 million MWH, or 38%, due in part to lower available economic generation during the second quarter of 2009. Lower generation margins at the Ohio utilities, Metropolitan Edison Company (Met-Ed) and Pennsylvania Electric Company (Penelec) in the second quarter of 2009 reduced earnings by $0.08 per share due to the expiration in 2008 of below-market power supply agreements. FES-supplied retail generation sales increased revenues by $0.02 per share as higher unit prices more than offset lower volumes.The combination of the above items reduced retail generation revenues by $0.06 per share. The Public Utilities Commission of Ohio (PUCO) granted CEI authority in 2009 to defer for future recovery the difference between the cost of purchased power incurred and generation revenues (including the Rate Stabilization Charge from CEI’s 2008 rate plan) from January 2009 through May 2009.Purchased power costs deferred in the second quarter of 2009 increased earnings by $0.09 per share. Lower FES-supplied wholesale sales reduced earnings by $0.02 per share.Lower sales volume ($57 million) and energy prices ($15 million) in the second quarter of 2009 compared to the same period last year were partially offset by higher capacity revenues ($61 million) resulting from higher capacity prices associated with the PJM Reliability Pricing Model (RPM) auction. Lower net fuel and purchased power expenses incurred by FES increased earnings by $0.07 per share.Generation output in the second quarter of 2009 was 14.6 million MWH, a reduction of 4.2 million MWH, or 22%, compared to the same period last year, primarily due to economic factors and lower wholesale prices in the second quarter of 2009.The decrease in generation output reduced fuel costs by $0.08 per share.Higher purchased power costs reduced earnings by $0.01 per share.Slightly fewer purchases and lower energy prices ($81 million) in the second quarter of 2009 were more than offset by higher capacity expenses ($85 million) resulting from higher capacity prices associated with the PJM RPM auction. Consolidated Report to the Financial Community -2nd Quarter 2009 2 ▪ Implementation of O&M reduction measures totaled approximately $0.22 per share ($111 million) in the second quarter of 2009.The majority of the O&M reductions were realized from lower labor costs; reduced non-pension employee benefits; use of fewer contractors; and general company-wide cost control measures.O&M reductions (including allocated savings from Corporate Shared Services) at the distribution subsidiaries and the generation subsidiaries were approximately $0.12 per share ($60 million) and $0.10 per share ($51 million), respectively.On a year-to-date basis, O&M reductions totaled approximately $0.31 per share ($157 million) – distribution subsidiaries accounted for approximately $0.20 per share ($103 million) while the generation subsidiaries accounted for approximately $0.11 per share ($54 million). Nuclear outages in the second quarter of 2009 included a refueling outage at Beaver Valley 1, a 17-day maintenance outage at Davis-Besse and an extended refueling outage at Perry in the second quarter of 2009 compared to a Beaver Valley 2 refueling outage in the same period last year. ▪ Under the Ohio RCP, the Ohio utilities were permitted to defer up to $150 million per year in distribution reliability expenses through December 2008.The absence of these deferrals in the second quarter of 2009 reduced earnings by $0.08 per share compared to the same period last year. ▪ ﻿Higher pension expense in the second quarter of 2009 reduced earnings by $0.11 per share. Reduced pension plan asset value, due to investment losses during 2008, resulted in a decrease in the plan’s funded status, leading to increased expense in 2009.In June 2009, FirstEnergy amended its health care benefits plan for all employees and retirees and triggered a remeasurement of FirstEnergy’s other postretirement benefit plans as of May 31, 2009.As a result of the remeasurement, net postretirement benefit costs for the remainder of 2009 will decrease by approximately $0.07 per share, including a $0.01 per share reduction that is applicable to the second quarter of ▪ Incremental property additions increased depreciation expense by $0.04 per share. ▪ Higher general taxes reduced earnings by $0.01 per share, primarily due to higher property taxes. ▪ Increased investment income from corporate-owned life insurance (COLI) contributed $0.01 per share to earnings. ▪ Financing costs were unchanged from the same period last year.Higher capitalized interest related to the construction program increased earnings by $0.04 per share.Higher interest expense reduced earnings by $0.04 per share primarily due to interest associated with the issuance of first mortgage bonds and senior notes at the distribution companies in the fourth quarter of 2008 and the first half of 2009. Consolidated Report to the Financial Community -2nd Quarter 2009 3 ▪ Four special items were recognized during the second quarter of 2009: (i) a $0.52 per share increase in earnings associated with the sale of FirstEnergy’s nine percent interest in the stock and output of Ohio Valley Electric Corporation; (ii) a $0.01 per share reduction in earnings from impairment of securities held in trust for future nuclear decommissioning activities; (iii) a $0.01 per share decrease in earnings associated with organizational restructuring charges; and (iv) a $0.01 per share reduction in earnings from a combined loss on reacquired debt and incremental costs related to the recently concluded strike by the International Brotherhood of Electrical Workers (IBEW) Local 459 at Penelec. 2009 Earnings Guidance Normalized non-GAAP* earnings guidance for 2009, excluding special items, remains at $3.70 to $3.85 per share.Year-to-date normalized non-GAAP earnings now stand at $1.89 per share. * The 2009 GAAP to non-GAAP reconciliation statements can be found on page 14 of this report and all GAAP to non-GAAP reconciliation statements are available on the Investor Information section of FirstEnergy Corp.'s Web site at www.firstenergycorp.com/ir. For additional information, please contact: Ronald E. Seeholzer Rey Y. Jimenez Irene M. Prezelj Vice President, Investor Relations Manager, Investor Relations Manager, Investor Relations (330) 384-5415 (330) 761-4239 (330) 384-3859 Consolidated Report to the Financial Community -2nd Quarter 2009 4 FirstEnergy Corp. Consolidated Statements of Income (Unaudited) (In millions, except for per share amounts) Three Months Ended June 30 Six Months Ended June 30 2009 2008 Change 2009 2008 Change Revenues (1 ) Electric utilities $ 2,791 $ 2,865 $ (74 ) $ 5,811 $ 5,778 $ 33 (2 ) Unregulated businesses 480 380 100 794 744 50 (3 ) Total Revenues 3,271 3,245 26 6,605 6,522 83 Expenses (4 ) Fuel 276 316 (40 ) 588 644 (56 ) (5 ) Purchased power 1,024 1,070 (46 ) 2,167 2,070 97 (6 ) Other operating expenses 612 781 (169 ) 1,439 1,580 (141 ) (7 ) Provision for depreciation 185 168 17 362 332 30 (8 ) Amortization of regulatory assets 233 246 (13 ) 642 504 138 (8 ) Deferral of new regulatory assets (45 ) (98 ) 53 (136 ) (203 ) 67 (9 ) General taxes 184 180 4 395 395 - (10 ) Total Expenses 2,469 2,663 (194 ) 5,457 5,322 135 (11 ) Operating Income 802 582 220 1,148 1,200 (52 ) Other Income (Expense) (12 ) Investment income 27 16 11 16 33 (17 ) (13 ) Interest expense (206 ) (188 ) (18 ) (400 ) (367 ) (33 ) (14 ) Capitalized interest 33 13 20 61 21 40 (15 ) Total Other Expense (146 ) (159 ) 13 (323 ) (313 ) (10 ) (16 ) Income Before Income Taxes 656 423 233 825 887 (62 ) (17 ) Income taxes 248 160 88 302 347 (45 ) (18 ) Net Income 408 263 145 523 540 (17 ) (19 ) Less:Noncontrolling interest income (loss) (6 ) - (6 ) (10 ) 1 (11 ) (20 ) Earnings Available to FirstEnergy Corp. $ 414 $ 263 $ 151 $ 533 $ 539 $ (6 ) (21 ) Earnings Per Share of Common Stock (22 ) Basic $ 1.36 $ 0.86 $ 0.50 $ 1.75 $ 1.77 $ (0.02 ) (23 ) Diluted $ 1.36 $ 0.85 $ 0.51 $ 1.75 $ 1.75 $ - (24 ) Weighted Average Number of Common Shares Outstanding (25 ) Basic 304 304 - 304 304 - (26 ) Diluted 305 307 (2 ) 306 307 (1 ) Consolidated Report to the Financial Community -2nd Quarter 2009 5 FirstEnergy Corp. Consolidated Income Segments (Unaudited) (In millions) Three Months Ended June 30, 2009 Ohio Energy Competitive Transitional Other & Delivery Energy Generation Reconciling Services (a) Services (b) Services (c) Adjustments (d) Consolidated Revenues (1 ) Electric sales $ 1,797 $ 205 $ 860 $ - $ 2,862 (2 ) Other 127 299 8 (25 ) 409 (3 ) Internal revenues - 839 - (839 ) - (4 ) Total Revenues 1,924 1,343 868 (864 ) 3,271 Expenses (5 ) Fuel - 276 - - 276 (6 ) Purchased power 864 186 813 (839 ) 1,024 (7 ) Other operating expenses 314 315 14 (31 ) 612 (8 ) Provision for depreciation 110 68 - 7 185 (9 ) Amortization of regulatory assets 184 - 49 - 233 (10 ) Deferral of new regulatory assets - - (45 ) - (45 ) (11 ) General taxes 152 25 2 5 184 (12 ) Total Expenses 1,624 870 833 (858 ) 2,469 (13 ) Operating Income 300 473 35 (6 ) 802 Other Income (Expense) (14 ) Investment income 35 6 - (14 ) 27 (15 ) Interest expense (114 ) (32 ) - (60 ) (206 ) (16 ) Capitalized interest 1 14 - 18 33 (17 ) Total Other Expense (78 ) (12 ) - (56 ) (146 ) (18 ) Income Before Income Taxes 222 461 35 (62 ) 656 (19 ) Income taxes 89 185 14 (40 ) 248 (20 ) Net Income 133 276 21 (22 ) 408 (21 ) Less: Noncontrolling interest income (loss) - - - (6 ) (6 ) (22 ) Earnings Available to FirstEnergy Corp. $ 133 $ 276 $ 21 $ (16 ) $ 414 (a) Consists of regulated transmission and distribution operations, including transition cost recovery, and provider of last resort generation service for FirstEnergy's Pennsylvania and New Jersey electric utility subsidiaries. (b) Consists of unregulated generation and commodity operations, including competitive electric sales, and generation sales to affiliated electric utilities. (c) Represents provider of last resort generation service by FirstEnergy's Ohio electric utility subsidiaries and MISO transmission revenues and expenses related to the delivery of generation load. (d) Consists primarily of interest expense related to holding company debt, corporate support services revenues and expenses, noncontrolling interests and the elimination of intersegment transactions. Consolidated Report to the Financial Community -2nd Quarter 2009 6 FirstEnergy Corp. Consolidated Income Segments (Unaudited) (In millions) Three Months Ended June 30, 2008 Ohio Energy Competitive Transitional Other & Delivery Energy Generation Reconciling Services (a) Services (b) Services (c) Adjustments (d) Consolidated Revenues (1 ) Electric sales $ 2,030 $ 324 $ 670 $ - $ 3,024 (2 ) Other 152 51 13 5 221 (3 ) Internal revenues - 704 - (704 ) - (4 ) Total Revenues 2,182 1,079 683 (699 ) 3,245 Expenses (5 ) Fuel - 316 - - 316 (6 ) Purchased power 998 221 555 (704 ) 1,070 (7 ) Other operating expenses 413 312 81 (25 ) 781 (8 ) Provision for depreciation 104 59 - 5 168 (9 ) Amortization of regulatory assets 235 - 11 - 246 (10 ) Deferral of new regulatory assets (98 ) - - - (98 ) (11 ) General taxes 149 24 2 5 180 (12 ) Total Expenses 1,801 932 649 (719 ) 2,663 (13 ) Operating Income 381 147 34 20 582 Other Income (Expense) (14 ) Investment income (loss) 40 (8 ) (1 ) (15 ) 16 (15 ) Interest expense (100 ) (38 ) - (50 ) (188 ) (16 ) Capitalized interest 1 10 - 2 13 (17 ) Total Other Expense (59 ) (36 ) (1 ) (63 ) (159 ) (18 ) Income Before Income Taxes 322 111 33 (43 ) 423 (19 ) Income taxes 129 45 13 (27 ) 160 (20 ) Net Income 193 66 20 (16 ) 263 (21 ) Less: Noncontrolling interest income - (22 ) Earnings Available to FirstEnergy Corp. $ 193 $ 66 $ 20 $ (16 ) $ 263 (a) Consists of regulated transmission and distribution operations, including transition cost recovery, and provider of last resort generation service for FirstEnergy's Pennsylvania and New Jersey electric utility subsidiaries. (b) Consists of unregulated generation and commodity operations, including competitive electric sales, and generation sales to affiliated electric utilities. (c) Represents provider of last resort generation service by FirstEnergy's Ohio electric utility subsidiaries and MISO transmission revenues and expenses related to the delivery of generation load. (d) Consists primarily of interest expense related to holding company debt, corporate support services revenues and expenses, noncontrolling interests and the elimination of intersegment transactions. Consolidated Report to the Financial Community -2nd Quarter 2009 7 FirstEnergy Corp. Consolidated Income Segments (Unaudited) (In millions) Three Months Ended June 30, 2009 vs. Three Months Ended June 30, 2008 Ohio Energy Competitive Transitional Other & Delivery Energy Generation Reconciling Services (a) Services (b) Services (c) Adjustments (d) Consolidated Revenues (1 ) Electric sales $ (233 ) $ (119 ) $ 190 $ - $ (162 ) (2 ) Other (25 ) 248 (5 ) (30 ) 188 (3 ) Internal revenues - 135 - (135 ) - (4 ) Total Revenues (258 ) 264 185 (165 ) 26 Expenses (5 ) Fuel - (40 ) - - (40 ) (6 ) Purchased power (134 ) (35 ) 258 (135 ) (46 ) (7 ) Other operating expenses (99 ) 3 (67 ) (6 ) (169 ) (8 ) Provision for depreciation 6 9 - 2 17 (9 ) Amortization of regulatory assets (51 ) - 38 - (13 ) (10 ) Deferral of new regulatory assets 98 - (45 ) - 53 (11 ) General taxes 3 1 - - 4 (12 ) Total Expenses (177 ) (62 ) 184 (139 ) (194 ) (13 ) Operating Income (81 ) 326 1 (26 ) 220 Other Income (Expense) (14 ) Investment income (loss) (5 ) 14 1 1 11 (15 ) Interest expense (14 ) 6 - (10 ) (18 ) (16 ) Capitalized interest - 4 - 16 20 (17 ) Total Other Expense (19 ) 24 1 7 13 (18 ) Income Before Income Taxes (100 ) 350 2 (19 ) 233 (19 ) Income taxes (40 ) 140 1 (13 ) 88 (20 ) Net Income (60 ) 210 1 (6 ) 145 (21 ) Less: Noncontrolling interest income - - - (6 ) (6 ) (22 ) Earnings Available to FirstEnergy Corp. $ (60 ) $ 210 $ 1 $ - $ 151 (a) Consists of regulated transmission and distribution operations, including transition cost recovery, and provider of last resort generation service for FirstEnergy's Pennsylvania and New Jersey electric utility subsidiaries. (b) Consists of unregulated generation and commodity operations, including competitive electric sales, and generation sales to affiliated electric utilities. (c) Represents provider of last resort generation service by FirstEnergy's Ohio electric utility subsidiaries and MISO transmission revenues and expenses related to the delivery of generation load. (d) Consists primarily of interest expense related to holding company debt, corporate support services revenues and expenses, noncontrolling interests and the elimination of intersegment transactions. Consolidated Report to the Financial Community -2nd Quarter 2009 8 FirstEnergy Corp. Financial Statements (Unaudited) (In millions) Condensed Consolidated Balance Sheets As of As of Assets June 30, 2009 Dec. 31, 2008 Current Assets: Cash and cash equivalents $ 900 $ 545 Receivables 1,440 1,471 Other 1,310 1,037 Total Current Assets 3,650 3,053 Property, Plant and Equipment 18,509 17,723 Investments 2,982 3,017 Deferred Charges and Other Assets 9,165 9,728 Total Assets $ 34,306 $ 33,521 Liabilities and Capitalization Current Liabilities: Currently payable long-term debt $ 1,984 $ 2,476 Short-term borrowings 2,397 2,397 Accounts payable 806 794 Other 1,041 1,431 Total Current Liabilities 6,228 7,098 Capitalization: Total equity 9,001 8,315 Long-term debt and other long-term obligations 10,399 9,100 Total Capitalization 19,400 17,415 Noncurrent Liabilities 8,678 9,008 Total Liabilities and Capitalization $ 34,306 $ 33,521 General Information Three Months Ended June 30 Six Months Ended June 30 2009 2008 2009 2008 Debt redemptions $ (437 ) $ (351 ) $ (881 ) $ (719 ) New long-term debt issues $ 979 $ 549 $ 1,679 $ 549 Short-term borrowings increase $ - $ 959 $ - $ 1,705 Property additions $ 489 $ 906 $ 1,143 $ 1,617 Adjusted Capitalization As of June 30 2009 % Total 2008 % Total Total equity $ 9,001 38 % $ 9,221 39 % Long-term debt and other long-term obligations 10,399 43 % 8,603 36 % Currently payable long-term debt 1,984 8 % 2,508 10 % Short-term borrowings 2,397 10 % 2,608 11 % Adjustments: Sale-leaseback net debt equivalents 1,395 6 % 1,417 6 % JCP&L securitization debt and cash (1,182 ) -5 % (385 ) -2 % Total $ 23,994 100 % $ 23,972 100 % Consolidated Report to the Financial Community -2nd Quarter 2009 9 FirstEnergy Corp. Financial Statements (Unaudited) (In millions) Condensed Consolidated Statements of Cash Flows Three Months Ended June 30 Six Months Ended June 30 2009 2008 2009 2008 Cash flows from operating activities Net income $ 408 $ 263 $ 523 $ 540 Adjustments to reconcile net income to net cash from operating activities: Depreciation and net amortization of regulatory assets 373 316 868 633 Deferred purchased power and other costs (73 ) (52 ) (135 ) (95 ) Deferred income taxes and investment tax credits, net 97 40 69 129 Deferred rents and lease market valuation liability (45 ) (105 ) (59 ) (101 ) Cash collateral, net 63 59 48 67 Electric service prepayment programs (2 ) (20 ) (10 ) (39 ) Change in working capital and other (181 ) (541 ) (202 ) (815 ) Cash flows provided from (used for) operating activities 640 (40 ) 1,102 319 Cash flows provided from financing activities 356 1,003 426 1,227 Cash flows used for investing activities (495 ) (963 ) (1,173 ) (1,605 ) Net change in cash and cash equivalents $ 501 $ - $ 355 $ (59 ) Deferrals and Amortizations Three Months Ended June 30 Six Months Ended June 30 2009 2008 Change 2009 2008 Change Ohio Rate Plans and Transmission Deferrals Regulatory Assets - Beginning $ 1,336 $ 1,799 $ 1,536 $ 1,847 Interest on shopping incentives 7 8 $ (1 ) 14 16 $ (2 ) Net deferral (recovery) of MISO costs (22 ) - (22 ) (70 ) 2 (72 ) RCP distribution reliability costs and interest 6 44 (38 ) 11 84 (73 ) Fuel costs and interest 50 1 49 151 8 143 Ohio reconcilable riders (20 ) - (20 ) (20 ) - (20 ) Other - 8 (8 ) 4 15 (11 ) Current period deferrals, net $ 21 $ 61 $ (40 ) $ 90 $ 125 $ (35 ) Amortization Ohio transition costs $ (26 ) $ (73 ) $ 47 $ (65 ) $ (145 ) $ 80 Shopping incentives - (29 ) 29 (216 ) (59 ) (157 ) 2005 & 2006 MISO costs (10 ) (9 ) (1 ) (16 ) (18 ) 2 Other (10 ) (3 ) (7 ) (18 ) (4 ) (14 ) Current period amortization $ (46 ) $ (114 ) $ 68 $ (315 ) $ (226 ) $ (89 ) Regulatory Assets - Ending $ 1,311 $ 1,746 $ 1,311 $ 1,746 Pennsylvania Deferred PJM Costs Beginning balance $ 339 $ 293 $ 326 $ 254 Net deferral (recovery) of PJM costs (44 ) 30 $ (74 ) (31 ) 69 $ (100 ) Ending balance $ 295 $ 323 $ 295 $ 323 New Jersey Deferred Energy Costs Beginning balance $ 165 $ 264 $ 220 $ 322 Net deferral (recovery) of energy costs (16 ) 29 $ (45 ) (71 ) (29 ) $ (42 ) Ending balance $ 149 $ 293 $ 149 $ 293 Consolidated Report to the Financial Community -2nd Quarter 2009 10 FirstEnergy Corp. Statistical Summary (Unaudited) Electric Sales Statistics (kWh in millions) Three Months Ended June 30 Six Months Ended June 30 Electric Distribution Deliveries 2009 2008 Change 2009 2008 Change Ohio - Residential 3,629 3,658 -0.8 % 8,517 8,606 -1.0 % - Commercial 3,433 3,560 -3.6 % 7,047 7,409 -4.9 % - Industrial 4,513 5,781 -21.9 % 9,037 11,412 -20.8 % - Other 90 93 -3.2 % 180 184 -2.2 % Total Ohio 11,665 13,092 -10.9 % 24,781 27,611 -10.2 % Pennsylvania - Residential 2,444 2,493 -2.0 % 5,934 5,930 0.1 % - Commercial 2,653 2,755 -3.7 % 5,433 5,615 -3.2 % - Industrial 2,126 2,666 -20.3 % 4,279 5,174 -17.3 % - Other 20 20 - 40 41 -2.4 % Total Pennsylvania 7,243 7,934 -8.7 % 15,686 16,760 -6.4 % New Jersey - Residential 2,039 2,198 -7.2 % 4,396 4,553 -3.4 % - Commercial 2,224 2,319 -4.1 % 4,493 4,644 -3.3 % - Industrial 624 722 -13.6 % 1,238 1,416 -12.6 % - Other 22 21 4.8 % 43 43 - Total New Jersey 4,909 5,260 -6.7 % 10,170 10,656 -4.6 % Total Residential 8,112 8,349 -2.8 % 18,847 19,089 -1.3 % Total Commercial 8,310 8,634 -3.8 % 16,973 17,668 -3.9 % Total Industrial 7,263 9,169 -20.8 % 14,554 18,002 -19.2 % Total Other 132 136 -2.9 % 263 268 -1.9 % Total Distribution Deliveries 23,817 26,288 -9.4 % 50,637 55,027 -8.0 % Electric Sales Shopped Ohio - Residential - 466 -100.0 % - 1,020 -100.0 % - Commercial - 798 -100.0 % - 1,643 -100.0 % - Industrial - 659 -100.0 % - 1,289 -100.0 % Total Ohio - 1,923 -100.0 % - 3,952 -100.0 % Pennsylvania - Residential 39 26 50.0 % 82 60 36.7 % - Commercial 202 183 10.4 % 407 381 6.8 % - Industrial 401 585 -31.5 % 805 1,077 -25.3 % Total Pennsylvania 642 794 -19.1 % 1,294 1,518 -14.8 % New Jersey - Commercial 861 608 41.6 % 1,496 1,175 27.3 % - Industrial 488 559 -12.7 % 937 1,095 -14.4 % Total New Jersey 1,349 1,167 15.6 % 2,433 2,270 7.2 % Total Electric Sales Shopped 1,991 3,884 -48.7 % 3,727 7,740 -51.8 % Electric Generation Sales Retail - Regulated 21,825 22,402 -2.6 % 46,909 47,287 -0.8 % Retail - Competitive 1,134 2,746 -58.7 % 2,388 5,662 -57.8 % Total Retail 22,959 25,148 -8.7 % 49,297 52,949 -6.9 % Wholesale 4,232 5,846 -27.6 % 10,188 11,263 -9.5 % Total Electric Generation Sales 27,191 30,994 -12.3 % 59,485 64,212 -7.4 % Operating Statistics Three Months Ended June 30 Six Months Ended June 30 2009 2008 2009 2008 Capacity Factors: Nuclear 67% 85% 77% 86% Fossil - Baseload 71% 76% 75% 80% Fossil - Load Following 25% 60% 35% 65% Generation Output: Nuclear 40% 39% 41% 38% Fossil - Baseload 47% 39% 44% 39% Fossil - Load Following 11% 21% 14% 21% Peaking 2% 1% 1% 2% Weather Three Months Ended June 30 Six Months Ended June 30 2009 2008 Normal 2009 2008 Normal Composite Heating-Degree-Days 600 615 664 3,560 3,480 3,535 Composite Cooling-Degree-Days 196 254 236 196 254 237 Consolidated Report to the Financial Community -2nd Quarter 2009 11 FirstEnergy Corp. Statistical Summary (Unaudited) Summary of Generation Sales and Power Purchases Generation Sales 2Q 2009 2Q 2008 Change (In thousands of MWH) FES 3rd Party Total FES 3rd Party Total FES 3rd Party Total Retail Sales FES Retail - OH Franchise - - 1,678 1,678 (1,678) (1,678) PA Franchise 387 387 485 485 (98) (98) Non-Franchise 747 747 583 583 164 164 Total FES Retail 1,134 1,134 2,746 2,746 (1,612) (1,612) Ohio Edison 4,413 846 5,259 4,884 3 4,887 (471) 843 372 CEI 3,486 656 4,142 4,043 1 4,044 (557) 655 98 Toledo Edison 1,906 350 2,256 2,235 1 2,236 (329) 349 20 Subtotal - OH 9,805 1,852 11,657 11,162 5 11,167 (1,357) 1,847 490 Penn Power 85 367 452 204 272 476 (119) 95 (24) Penelec 1,688 1,356 3,044 1,410 1,877 3,287 278 (521) (243) MetEd 1,745 1,364 3,109 1,502 1,875 3,377 243 (511) (268) Subtotal - PA 3,518 3,087 6,605 3,116 4,024 7,140 402 (937) (535) JCPL - 3,563 3,563 - 4,095 4,095 - (532) (532) Total Retail Sales 14,457 8,502 22,959 17,024 8,124 25,148 (2,567) 378 (2,189) Wholesale Sales FES - MISO 1,653 1,653 2,155 2,155 (502) (502) PJM 482 482 1,191 1,191 (709) (709) Total FES 2,135 2,135 3,346 3,346 (1,211) (1,211) MetEd 540 540 592 592 (52) (52) Penelec 736 736 720 720 16 16 JCPL 821 821 1,090 1,090 (269) (269) Other - - - 98 - 98 (98) - (98) Total Wholesale Sales 2,135 2,097 4,232 3,444 2,402 5,846 (1,309) (305) (1,614) Total Generation Sales 16,592 10,599 27,191 20,468 10,526 30,994 (3,876) 73 (3,803) Power Purchases 2Q 2009 2Q 2008 Change (In thousands of MWH) FES 3rd Party Total FES 3rd Party Total FES 3rd Party Total FES - MISO 1,339 1,339 1,380 1,380 (41) (41) PJM 1,482 1,482 1,450 1,450 32 32 Total FES 2,821 2,821 2,830 2,830 (9) (9) Ohio Edison 888 888 3 3 885 885 CEI 689 689 1 1 688 688 Toledo Edison 367 367 1 1 366 366 Subtotal - OH 1,944 1,944 5 5 1,939 1,939 Penn Power 385 385 285 285 100 100 Penelec 2,160 2,160 2,690 2,690 (530) (530) MetEd 1,962 1,962 2,561 2,561 (599) (599) Subtotal - PA 4,507 4,507 5,536 5,536 (1,029) (1,029) JCPL 4,640 4,640 5,681 5,681 (1,041) (1,041) Total 2,821 11,091 13,912 2,830 11,222 14,052 (9) (131) (140) Consolidated Report to the Financial Community -2nd Quarter 2009 12 FirstEnergy Corp. Statistical Summary (Unaudited) Summary of Generation Sales and Power Purchases Generation Sales YTD 2009 YTD 2008 Change (In thousands of MWH) FES 3rd Party Total FES 3rd Party Total FES 3rd Party Total Retail Sales FES Retail - OH Franchise - - 3,483 3,483 (3,483) (3,483) PA Franchise 782 782 953 953 (171) (171) Non-Franchise 1,605 1,605 1,226 1,226 379 379 Total FES Retail 2,387 2,387 5,662 5,662 (3,275) (3,275) Ohio Edison 8,831 2,540 11,371 10,516 6 10,522 (1,685) 2,534 849 CEI 6,825 1,923 8,748 8,586 2 8,588 (1,761) 1,921 160 Toledo Edison 3,637 1,013 4,650 4,533 6 4,539 (896) 1,007 111 Subtotal - OH 19,293 5,476 24,769 23,635 14 23,649 (4,342) 5,462 1,120 Penn Power 244 847 1,091 564 574 1,138 (320) 273 (47) Penelec 3,868 2,696 6,564 3,229 3,759 6,988 639 (1,063) (424) MetEd 4,035 2,709 6,744 3,368 3,751 7,119 667 (1,042) (375) Subtotal - PA 8,147 6,252 14,399 7,161 8,084 15,245 986 (1,832) (846) JCPL - 7,742 7,742 - 8,393 8,393 - (651) (651) Total Retail Sales 29,827 19,470 49,297 36,458 16,491 52,949 (6,631) 2,979 (3,652) Wholesale Sales FES - MISO 4,984 4,984 3,806 3,806 1,178 1,178 PJM 942 942 2,371 2,371 (1,429) (1,429) Total FES 5,926 5,926 6,177 6,177 (251) (251) MetEd 1,092 1,092 1,166 1,166 (74) (74) Penelec 1,505 1,505 1,475 1,475 30 30 JCPL 1,664 1,664 2,211 2,211 (547) (547) Other 1 - 1 234 - 234 (233) - (233) Total Wholesale Sales 5,927 4,261 10,188 6,411 4,852 11,263 (484) (591) (1,075) Total Generation Sales 35,754 23,731 59,485 42,869 21,343 64,212 (7,115) 2,388 (4,727) Power Purchases YTD 2009 YTD 2008 Change (In thousands of MWH) FES 3rd Party Total FES 3rd Party Total FES 3rd Party Total FES - MISO 1,407 1,407 3,179 3,179 (1,772) (1,772) PJM 3,274 3,274 2,984 2,984 290 290 Total FES 4,681 4,681 6,163 6,163 (1,482) (1,482) Ohio Edison 2,667 2,667 6 6 2,661 2,661 CEI 2,019 2,019 2 2 2,017 2,017 Toledo Edison 1,063 1,063 6 6 1,057 1,057 Subtotal - OH 5,749 5,749 14 14 5,735 5,735 Penn Power 888 888 602 602 286 286 Penelec 4,336 4,336 5,425 5,425 (1,089) (1,089) MetEd 3,920 3,920 5,104 5,104 (1,184) (1,184) Subtotal - PA 9,144 9,144 11,131 11,131 (1,987) (1,987) JCPL 9,940 9,940 11,435 11,435 (1,495) (1,495) Total 4,681 24,833 29,514 6,163 22,580 28,743 (1,482) 2,253 771 Consolidated Report to the Financial Community -2nd Quarter 2009 13 FirstEnergy Corp. Special Items, EPS Reconciliations and Liquidity (Unaudited) (In millions, except for per share amounts) Special Items Three Months Ended June 30 Six Months Ended June 30 2009 2008 2009 2008 Pre-tax Items - Income Increase (Decrease) Regulatory charges (a) $ - $ - $ (261 ) $ - Trust securities impairment (b) (3 ) (21 ) (39 ) (38 ) Organizational restructuring (c) (7 ) - (28 ) - Gain on sale of non-core assets (d) 254 - 254 32 Litigation settlement (d) - 15 - 15 Debt call premium/hedge write-off (e) (3 ) - (3 ) - Penelec incremental strike costs(c) (2 ) - (2 ) - Total-Pretax Items $ 239 $ (6 ) $ (79 ) $ 9 Income tax resolution $ - $ - $ 13 $ - EPS Effect $ 0.49 $ (0.01 ) $ (0.14 ) $ 0.02 (a) $216 million included in "Amortizaton of regulatory assets"; $10 million included in "Purchased power"; $35 million included in "Other operating expenses" (b) Included in "Investment income" (c) Included in "Other operating expenses" (d) Included in "Revenues-Other" (e) Included in "Interest expense" 2009 Earnings Per Share (EPS) (Reconciliation of GAAP to Non-GAAP) ACTUAL ACTUAL Three Months Six Months Guidance for Ended June 30 Ended June 30 Year 2009 Basic EPS (GAAP basis) $ 1.36 $ 1.75 $ 3.56 - $3.71 Excluding Special Items: Regulatory charges - 0.55 0.55 Trust securities impairment 0.01 0.08 0.08 Organizational restructuring 0.01 0.06 0.06 Debt redemption premiums/ incremental strike costs 0.01 0.01 0.01 Income tax resolution - (0.04 ) (0.04 ) Gain on sale of non-core assets (0.52 ) (0.52 ) (0.52 ) Basic EPS (Non-GAAP basis) $ 0.87 $ 1.89 $ 3.70 - 3.85 Liquidity position as of July 31, 2009 Company Type Maturity Amount (M) Available (M) FirstEnergy(1) Revolving Aug. 2012 $2,750 $273 FirstEnergy & FirstEnergy Solutions Bank Lines Various(2) 120 20 FirstEnergy Generation Corp. Term Loan Oct. 2009(3) 300 300 OH & PA Utilities Receivables Financing Various(4) 550 451 (1) FirstEnergy Corp. and subsidiary borrowers. Subtotal: $3,720 $1044 (2) $100M matures March 31, 2011; $20M uncommitted Cash: - 921 line of credit with no maturity date. Total: $3,720 $1,965 (3) Drawn amounts are payable within 30 days and may not be reborrowed. (4) $180M matures December 18, 2009;$370 matures February 22, 2010. Consolidated Report to the Financial Community -2nd Quarter 2009 14 RecentDevelopments Financial
